In an action by a customer’s man against his stockbroker employer based upon an employment agreement, to recover a percentage of commissions earned from plaintiff’s customers, the defendant appeals from an order of the Supreme Court, Kings County, dated February 23, 1962, which granted plaintiff’s motion under rule 109 of the Rules of Civil Practice, to strike out as insufficient in law an affirmative defense that the alleged agreement, which provided for contingent compensation, was illegal and unenforcible because it contravened the rules of the American Stock Exchange. Order affirmed, with $10 costs and disbursements. No opinion. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.